

115 HR 5291 IH: Offshore Wind Jobs and Opportunity Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5291IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Ms. Tsongas (for herself, Mr. Grijalva, and Mr. Keating) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an offshore wind career training grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Offshore Wind Jobs and Opportunity Act. 2.Offshore Wind Career Training Grant Program The Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:
			
				33.Offshore Wind Career Training Grant Program
 (a)Grants authorizedBeginning 360 days after the date of the enactment of this section, the Secretary may award offshore wind career training grants to eligible entities for the purpose of developing, offering, or improving educational or career training programs that provide individuals in such programs skills that are useful for employment in the offshore wind industry.
					(b)Allocation of grants
 (1)Limitation on grant quantity and sizeAn eligible entity may not be awarded— (A)more than one grant under this section for which the eligible entity is the lead applicant; or
 (B)a grant under this section in excess of $1,000,000. (2)Allocation to community collegesNot less than 25 percent of the total amount awarded under this section for a fiscal year shall be awarded to eligible entities that are community colleges.
 (c)PartnershipsAn eligible entity seeking to receive a grant under this section may partner with one or more of the following:
 (1)Another eligible entity (including an eligible entity that is a community college). (2)A State or local government.
 (3)A nonprofit organization. (d)Use of grantAn eligible entity may use a grant awarded under this section for the following activities:
 (1)Occupational skills training, including curriculum development, on-the-job training, and classroom training.
 (2)Safety and health training. (3)The provision of basic skills, English as a second language, and job readiness training.
 (4)Individual referral and tuition assistance for a community college training program or any training program leading to an industry-recognized certificate.
 (5)Internship programs in a field related to offshore wind energy. (6)Customized training in conjunction with an existing registered apprenticeship program or labor-management partnership.
 (7)Incumbent worker and career ladder training and skill upgrading and retraining. (8)The implementation of transitional jobs strategies.
 (9)Curriculum development at the undergraduate and postgraduate levels. (10)Development and support of offshore wind energy major, minor, or certificate programs.
 (11)Such other activities, as determined by the Secretary, to meet the purposes of this section. (e)Grant proposals (1)Submission procedure for grant proposalsAn eligible entity seeking to receive a grant under this section shall submit a grant proposal to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)Content of grant proposalsA grant proposal submitted to the Secretary under this section shall include a detailed description of—
 (A)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, or improve an educational or career training program that will provide individuals in such program skills that are useful for employment in the offshore wind industry;
 (B)any previous experience of the eligible entity in providing such educational or career training programs; and
 (C)the extent to which such project will meet the educational or career training needs identified under subsection (i).
							(f)Criteria for award of grants
 (1)In generalSubject to appropriations, the Secretary shall award grants under this section based on an evaluation of—
 (A)the merits of the grant proposal; (B)the likely employment opportunities available to individuals who complete the educational or career training program that the eligible entity proposes to develop, offer, or improve;
 (C)prior demand for such educational or career training programs in the community served by the eligible entity; and
 (D)the availability and capacity of existing educational or career training programs in the community to meet future demand for such programs.
 (2)PriorityPriority in awarding grants under this section shall be given to eligible entities that— (A)are located in an economically distressed area;
 (B)focus on individuals who are— (i)displaced workers (particularly workers displaced from the offshore oil and gas, onshore fossil fuel, nuclear energy, or fishing industries);
 (ii)veterans, members of the reserve components of the Armed Forces, or former members of such reserve components;
 (iii)unemployed; (iv)seeking employment pathways out of poverty and into economic self-sufficiency;
 (v)at-risk youth; or (vi)formerly incarcerated, ad­ju­di­ca­ted, nonviolent offenders; or
 (C)with respect to eligible entities that are institutions of higher education, have a high percentage of low-income or minority students.
 (3)Geographic distributionThe Secretary shall, to the extent practicable, award grants under this section in a manner that provides for a reasonable geographic distribution, except that the Secretary shall not be required to award grants equally among different regions of the United States.
 (g)Matching requirementsA grant awarded under this section may not be used to satisfy any non-Federal funds matching requirement under any other provision of law.
					(h)Grantee data collection
 (1)In generalA grantee, with respect to the educational or career training program for which the grantee received a grant under this section, shall collect and report to the Secretary on an annual basis the following:
 (A)The number of participants in the educational or career training program. (B)The services received by such participants, including a description of training, education, and supportive services.
 (C)The amount spent by the grantee per participant. (D)The rate of job placement of participants in the offshore wind industry or related fields.
 (E)The rate of employment retention— (i)if the eligible entity is not an institution of higher education, 1 year after completion of the educational or career training program; or
 (ii)if the eligible entity is an institution of higher education, 1 year after completion of the educational or career training program or 1 year after the participant is no longer enrolled in such institution of higher education, whichever is later.
 (2)Assistance from SecretaryThe Secretary shall assist grantees in the collection of data under this subsection by making available, where practicable, low-cost means of tracking the labor market outcomes of participants and by providing standardized reporting forms, where appropriate.
 (i)Identification of educational and career training needsNot later than 120 days after the date of the enactment of this section, the Secretary, in consultation with the offshore wind industry, eligible entities, including eligible entities that are community colleges, State and local governments, labor organizations, and nonprofit organizations, shall identify the educational and career training needs of such industry, including needs related to manufacturing, operation, and maintenance activities relevant to the offshore wind industry.
 (j)GuidelinesNot later than 240 days after the date of the enactment of this section, the Secretary shall— (1)promulgate guidelines for the submission of grant proposals under this section, including a list of the educational and career training needs identified under subsection (i); and
 (2)publish and maintain such guidelines on a public website of the Secretary. (k)Reporting requirementNot later than 18 months after the date of the enactment of this section, and every 2 years thereafter, the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the grant program established by this section. The report shall include a description of the grantees and the activities for which grantees used a grant awarded under this section.
 (l)Authorization of appropriationsThere are authorized to be appropriated for purposes of this section $25,000,000 for each of fiscal years 2018 through 2021.
 (m)DefinitionsIn this section: (1)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
 (2)Eligible entityThe term eligible entity means an entity that is— (A)an institution of higher education, as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or
 (B)a labor organization. (3)GranteeThe term grantee means an eligible entity that has received a grant under this section.
 (4)Lead applicantThe term lead applicant means the eligible entity that is primarily responsible for the preparation, conduct, and administration of the project for which the grant was awarded.
 (5)SecretaryThe term Secretary means the Secretary of the Interior, in consultation with the Secretary of Energy, the Secretary of Education, and the Secretary of Labor.
						.
		